DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 5 is cancelled. Claim 1 is amended. Claims 19-22 are newly added. Claims 1 and 9 are independent claims. Claims 9 and 10 are withdrawn. Claims 1-4 and 6-8 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al (US 6514335 B1, “Egashira”) in view of Nagai et al (US 20150017086 A1, “Nagai”), Aoyama, Koichiro (JP 2013006758 A, machine translation, “Aoyama”) and Sakurada et al (US 20050252441 A1, “Sakurada”).
Regarding claim 1, Egashira (entire document) teaches a silicon single crystal (mono-crystalline silicon) growth method, comprising providing a melt 3 in an inner crucible portion 1a (a crucible) of a silicon single crystal producing apparatus (a preparation step implemented by disposing a silicon melt in a crucible of a mono-crystalline silicon growth apparatus) (figs 1 and 26, col 33 lines 10-60, col 42 lines 37-60), wherein the mono-crystalline silicon growth apparatus includes an outer crucible support portion 1b (support base) supporting the inner crucible portion 1a (the crucible) (figs 1 and 26)  and a heater 2 (a heating module) disposed at an outer periphery of the support base (outer portion 1b) (figs 1 and 26, col 33 lines 26-35), and wherein a rotation speed of the crucible (comprising the outer crucible support portion 1b (the 
Egashira further teaches a shoulder-forming step by solidifying a melt (liquid) surface of the silicon melt to form a crystal at a horizontal plane toward a side wall of the crucible 1 (col 11 lines 35-38, col 12 lines 33-40, col 13 lines 15-20, col 14 lines 6-10, col 17 lines 60-65, col 19 lines 43-48, col 24 lines 46-51, col 27 lines 58-67, col 33 lines 29-37), which results in a crystal portion having a cone shape (above the body portion 6) with an increasing outer diameter towards a side wall of the crucible 1 (e.g., growing in a horizontal direction) (figs 1 and 26), the initial growth of the cone portion reads on an initiation of growing crystal step, and the following growth of the cone portion (head crystal) after the initial growth portion and before the body portion growth is considered as the instantly claimed shoulder-forming step. Further, In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held not to patentably distinguish the process. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144.04 (IV) (C).
Egashira teaches the shoulder-forming step to form the cone portion (head crystal) as addressed above, and further teaches that a power of the heater was adjusted to maintain an 8”-diameter (when reaching 100% of the predetermined 8”-diameter) of the crystal when the single crystal growing process shifted to the body-growing step to produce the body portion 6 of the crystal having a specific/certain length in a vertical direction toward the inner bottom surface of the crucible 1 (figs 1 and 26, col 
Egashira teaches the body-forming step for growing the body portion of the crystal having a certain length as addressed above, and also teaches an initial portion (continuously formed/crystallized from the head crystal (cone portion)) of the crystal body 6 reads on a first stage crystal, a following portion (continuously crystallized from the first stage crystal) of the crystal body 6 reads on a second stage crystal, and a portion (continuously crystallized from the second stage crystal) of the crystal body 6 reads on a third stage crystal (figs 1 and 26); Egashira does not explicitly teach the body-forming step implemented by reducing a total heat output of the heating module so that the head crystal continuously crystallizes to form a first stage crystal, continuously reducing the total heat output of the heating module so that the first stage crystal continuously crystallizes to form the second stage crystal, and reducing the total heat output of the heating module again so that the second stage crystal continuously crystallizes to form the third stage crystal. However it is a known practice that a crystal body is grown/pulled by reducing a total power of a side heater and a bottom heater during a process of pulling the crystal body as taught by Nagai (abstract 0022, 0068 and 0093). Therefore it would have been obvious that one of ordinary skill in the art before 
Egashira/Nagai further teaches that after the body crystal being grown a predetermined length, a tail-forming step is carried out (the third stage crystal of the body crystal continuously crystallized to form a tail crystal portion) so as to terminate the growing process and separate (detach) the single crystal from the melt/crucible (Egashira col 1 lines 45-56, col 15 lines 5-6, col 25 line 29-31, col 26 lines 50-53, col 33 lines 43-46), but does not explicitly teach the tail-forming step implemented by reducing the total heat output of the heating module. However it is a known practice that a power suppled to the heaters is gradually decreased from the start to the end of crystal growth as taught by Aoyama (fig 9, 0006, 0047, 0048 and 0072). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Egashira/ Nagai per teachings of Aoyama in order to provide a method for producing a single crystal excellent in crystallinity (Aoyama abstract).
Egashira/Nagai/Aoyama teaches the first stage crystal, the second stage crystal and the third state crystal as addressed above, but does not explicitly teach a volume of the first stage crystal, a volume of the second stage crystal, and a volume of the third stage crystal is from 23% to 32% of the volume of the mono-crystalline silicon ingot. However it is known that a silicon single crystal comprises a long body portion having a certain length (before being cut into blocks), which can be divided into a plurality of blocks (fig 3, 0079-0080), the body portion (before being cut into blocks) apparently has In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Egashira/Nagai/Aoyama/Sakurada teaches that the total heat output  of the heater (heating module) is adjustable/controlled and the heat output can be continuously decreasing when forming the first stage crystal, the shoulder crystal portion,  the third stage crystal and the ending/tail portion of the crystal (Egashira col 11 lines 35-45, col 13 lines 15-25, col 14 lines 6-18, col 17 lines 60-67, col 18 lines 38-42, col 19 lines 43-55; Aoyama fig 9, abstract, 0006, 0023, 0025, 0039, 0042, 0044, 0045, 0047-0050 and 0072). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/ optimized Egashira/Nagai/Aoyama/Sakurada, and obtained various total power supplies or heat outputs including the instantly claimed “the total heat output of the heating module when forming the first stage cry38-42stal is from 93% to 97% of the total heat In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Egashira/Nagai/Aoyama/Sakurada teaches that the total heat output  of the heater (heating module) is adjustable/controlled and the heat output can be continuously decreasing when forming the first stage crystal, the second stage crystal, and the third stage crystal (Egashira col 11 lines 35-45, col 13 lines 15-25, col 14 lines 6-18, col 17 lines 60-67, col 18 lines 38-42, col 19 lines 43-55; Aoyama fig 9, abstract, 0006, 0023, 0025, 0039, 0042, 0044, 0045, 0047-0050 and 0072). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/ optimized Egashira/Nagai/Aoyama/ Sakurada, and obtained various total power supplies or heat outputs including the instantly claimed “the total heat output of the heating module when forming the second stage crystal is from 93% to 97% of the total heat output of the heating module when forming the first stage crystal, and the total heat output of the heating module when forming the third stage crystal is from 93% to 97% of the total heat output of the heating module when forming the second stage crystal” in order to produce a high quality single crystal, by conducting routine experimentation of a result effective variable. See MPEP In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Egashira/Nagai/Aoyama/Sakurada teaches the head crystal portion and the single crystal body (ingot) portion, and the silicon single crystal (as grown) comprises a head crystal portion and a tail crystal portion (Sakurada fig 3, 0079-0080), the relative length/volume ratio of the head/tail portions to the crystal body portion is apparently less than 30% (Sakurada fig 3). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira/Nagai/Aoyama/Sakurada as applied to claim 1 above, and further in view of Fujiwara et al (US 20090235861 A1, “Fujiwara”).
Regarding claim 6, Egashira/Nagai/Aoyama/Sakurada teaches the heating module (heater) as addressed above, and further teaches that the heating module comprises a side heater and a bottom heater, the top portion of the side heater surrounds and faces toward a lower half of the crucible, the bottom portion of the side heater surrounds and faces toward a lower half of the crucible (Egashira figs 1 and 26; Nagai fig 1, 0047; Aoyama fig 1), the bottom heater disposed under the crucible (Nagai fig 1, 0047; Aoyama fig 1), and in the body-forming step, the power supplied to the side heater is higher than the power supplied to the bottom heater (third heating unit) 
Regarding claim 7 Egashira/Nagai/Aoyama/Sakurada / Fujiwara teaches the first stage crystal, the first heating unit, the second heating unit, the second stage crystal, the third heating unit and the third stage crystal as addressed above, and further In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “… Sakurada actually mentions cutting each silicon single crystal into blocks, but in the mono-crystalline silicon growth method of the present application, the mono-crystalline silicon ingot is not cut into the head crystal, the first stage crystal, the second stage crystal, and the third stage crystal… FIG. 3(a) and FIG. 3(b) of Sakurada are not related to the specific volume ratio between each of the first stage crystal, the second stage crystal, and the third stage crystal and the volume of the mono-crystalline silicon ingot of the present application…” as recited in amended claim 1” have been considered, but not found persuasive. It is firstly noted that Sakurada explicitly teaches a silicon single crystal ingot as grown (0079), and blocks are cut from the straight body of the silicon single crystal ingot as grown (0079). Based on this factual teaching of Sakurada, one of ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized that the grown silicon single crystal ingot (before being cut into block) comprises the body portion having a certain length (0079), which can be divided into a plurality of blocks (fig 3, 0079-0080), the body portion (before being cut into blocks) apparently has at least 90% of the volume of the crystal, each of a first portion (before being cut into blocks) having a plurality of blocks, a second portion having (before being cut into blocks) a plurality of blocks and a third portion (before being cut into blocks) having a plurality of blocks, e.g., .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714